In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-17-00458-CV


                  DALE ROUSH, INDIVIDUALLY AND AS TRUSTEE OF
                   THE DALE ROUSH ASSETS TRUST, APPELLANT

                                                V.

                      METROPOLITAN LIFE INSURANCE COMPANY
                            AND JOEL HART, APPELLEES

                             On Appeal from the 69th District Court
                                    Sherman County, Texas
                      Trial Court No. 4727, Honorable Ron Enns, Presiding

                                         May 29, 2018

                      ORDER OF ABATEMENT AND REMAND
                       Before CAMPBELL and PIRTLE1 and PARKER, JJ.


       In this appeal the record and the parties’ briefs have been filed. In our initial review

of the record, we have found error that is capable of correction by the trial court. TEX. R.

APP. P. 44.4. On our own motion we will therefore abate the appeal and remand the

cause to the trial court for proceedings consistent with this order.




       1   Justice Patrick A. Pirtle, not participating.
       Appellant Dale Roush, appearing individually and in a representative capacity,

sued appellees Metropolitan Life Insurance Company and Joel Hart. Appellees moved

to dismiss the case for want of prosecution. Following a hearing, the trial court granted

the motions and dismissed the case. Roush timely filed a verified motion to reinstate the

case but a hearing on that motion was not conducted and it was overruled by operation

of law.2


       Through a single issue on appeal Roush assigns error to the trial court’s dismissal

of his case for want of prosecution and its denial of his motion to reinstate.


       When a motion to reinstate is filed the trial court clerk must deliver a copy to the

judge “who shall set a hearing on the motion as soon as practicable” additionally “the

court shall notify all parties or their attorneys of record of the date, time and place of the

hearing.” TEX. R. CIV. P. 165a(3). Consequently, a trial court must conduct an oral

hearing of any timely filed motion to reinstate under Rule 165a. Thordson v. Houston,

815 S.W.2d 550, 550 (Tex. 1991) (per curiam) (citing Gulf Coast Investment Corp. v.

NASA 1 Business Center, 754 S.W.2d 152, 153 (Tex. 1988) (per curiam denying writ)).

The court has no discretion not to conduct an oral hearing on a motion to reinstate.

Thordson, 815 S.W.2d at 550; Parker v. Cain, 505 S.W.3d 119, 123 (Tex. App.—Amarillo

2016, no pet.) (finding the hearing is mandatory and reversing and remanding in part for

the trial court to conduct a hearing). While a motion for reinstatement is overruled by

operation of law if not decided by a signed written order within seventy-five days of the

judgment, TEX. R. CIV. P. 165a(3), the trial court must nevertheless conduct a timely oral

hearing on the motion.



           2
         See TEX. R. CIV. P. 165a(3) (providing motion not decided by signed written order
within seventy-five days after judgment deemed overruled by operation of law).
                                              2
       Here it is undisputed that the trial court did not conduct an oral hearing on Roush’s

motion to reinstate. No reason for the omission is shown. At this stage of the appeal, the

appellate rules provide a means for the trial court to conduct a hearing so that we may

consider the appeal as though the oversight had not occurred. Rule 44.4 provides:


       (a) A court of appeals must not affirm or reverse a judgment or dismiss an
       appeal if:
              (1) the trial court’s erroneous action or failure or refusal to act
              prevents the proper presentation of a case to the court of
              appeals; and
              (2) the trial court can correct its action or failure to act.
       (b) If the circumstances described in (a) exist, the court of appeals must
       direct the trial court to correct the error. The court of appeals will then
       proceed as if the erroneous action or failure to act had not occurred.
TEX. R. APP. P. RULE 44.4 (headings omitted).


       The case is therefore abated and the cause remanded to the trial court pursuant

to Rule 44.4. Within thirty days of this order the trial court shall conduct an oral hearing

on Roush’s motion to reinstate. The court reporter shall make a record of the hearing.

Following the hearing the trial court shall sign a written order expressing its ruling on the

motion to reinstate. If the trial court is required to resolve contested issues of material

fact, it shall also prepare and file findings of fact and conclusions of law. A supplemental

clerk’s record containing the order of the trial court and any findings and conclusions it

makes along with a reporter’s record of the reinstatement hearing shall be filed with the

Clerk of this Court within thirty days of the conclusion of the trial court’s hearing.


       It is so ordered.


                                                           Per Curiam




                                               3